FILED
                    UNITED STATES COURT OF APPEALS                             SEP 02 2011

                                                                            MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                            U.S. COURT OF APPEALS




JUAN CARLOS GUZMAN-CARRILLO,                     No. 10-72507

              Petitioner,                        Agency No. A075-471-437

  v.
                                                 ORDER*
ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                         On Petition for Review of an Order
                        of the Board of Immigration Appeals

                            Submitted August 29, 2011**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.


       Respondent’s Unopposed Motion to Remand to the Board of Immigration

Appeals is GRANTED.

       REMANDED with instructions that the removal proceedings be terminated.

As stated in the unopposed motion, the parties shall bear their own attorneys’ fees,


       *This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
       **
       This panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
costs and expenses, including any fees, costs or expenses compensable under the

Equal Access to Justice Act.

      This Order served on the agency shall act as and for the mandate of this court.




                                         2